Citation Nr: 1108214	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  06-09 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to an initial disability rating in excess of 20 percent for a low back disability from March 3, 2004, to October 25, 2010.

5.  Entitlement to a disability rating in excess of 20 percent for a low back disability from October 26, 2010, to the present.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1992 until January 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDINGS OF FACT

1.  In a May 1997 rating decision, the RO denied entitlement to service connection for hearing loss.  The Veteran did not perfect an appeal of that decision.

2.  Evidence received since the May 1997 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for hearing loss, and raises a reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence does not show that the Veteran currently has a hearing loss disability in the right ear, as defined by VA regulations.

4.  The evidence is at least in relative equipoise on the question of whether the Veteran's hearing loss in the left ear is related to noise exposure during his period of active service.

5.  The preponderance of the evidence shows that from March 3, 2004, to October 25, 2010, the Veteran's low back disability more closely approximated forward flexion of the thoracolumbar spine 30 degrees or less.

6.  The preponderance of the evidence shows that from October 26, 2010, to the present, the Veteran's low back disability more closely approximated forward flexion of the thoracolumbar spine than 30 degrees, but not greater than 60 degrees.

 
CONCLUSIONS OF LAW

1.  The May 1997 RO decision which denied the Veteran's claim of service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a); 20.1103 (2010).

2.  Subsequent to the May 1997 RO decision, new and material evidence to reopen the claim for service connection for bilateral hearing loss has been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for hearing loss in the right ear have been not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

4.  The criteria for service connection for hearing loss in the left ear have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).
  
5.  From March 3, 2004, to October 25, 2010, the criteria for a 40 percent disability rating for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1- 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2010). 

6.  From October 26, 2010, to the present, the criteria for a disability rating in excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1- 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in March 2004, the Veteran was notified of the information and evidence necessary to substantiate his claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

As to the issue of a higher initial disability rating for the now service-connected low back disability, an increased rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

With respect to the Dingess notice requirements, in light of the Board's denial of the Veteran's service connection claim for right ear hearing loss, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the Court's holding.  

The claim for service connection for left ear hearing loss is granted in the decision below.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and VA medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  
The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

New and Material Evidence

In this case, the Veteran asserts that he has submitted new and material evidence to reopen his claim of entitlement to service connection for hearing loss and that the evidence is otherwise sufficient to award service connection for these disabilities.

The RO does appear to have reopened the Veteran's claim of service connection for hearing loss, as reflected in the June 2005 rating decision.  However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board regardless of any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Turning to the specifics of the Veteran's claim, the RO denied the Veteran's claim for entitlement to service connection for hearing loss in a May 1997 rating decision.  In denying the claim, the RO highlighted that there was no record that the Veteran was treated for hearing loss during his military service.  At the time of the May 1997 rating decision, the evidence of record included the Veteran's available service treatment records, which were negative for reports of any audiologic symptomatology or a hearing loss diagnosis.   

Thereafter, the Veteran filed his application to reopen the previously denied claim in March 2004.  In his application, the Veteran reported that he worked on the flight line during his military service, where he was constantly exposed to loud noise.  

In April 2004, the Veteran underwent a VA audiological examination, at which time the Veteran reported a history of military noise exposure.  Following a clinical examination, the examiner determined that the Veteran's hearing thresholds in his right ear did not meet the criteria for a disability under VA regulations.  The Veteran was found to have mild sensorineural hearing loss in his left ear, as indicated by VA regulations.

Associated with the claims file subsequent to the May 1997 rating decision are the Veteran's VA outpatient treatment records dated from September 2001 to October 2010, which show intermittent treatment for hearing loss.  

In July 2010, the Veteran underwent a second VA audiological examination.  Following the clinical examination, the examiner determined that the audiometric test results for the right ear did not meet VA's criteria to be considered a hearing disability.  However, the examiner concluded that the Veteran's left ear hearing thresholds did meet the criteria to be considered disabling under VA regulations.  With regards to the Veteran's left ear hearing loss, the examiner concluded that she could not resolve the issue of whether the left ear hearing loss was caused by or a result of the Veteran's military noise exposure without resort to mere speculation.  She explained that she was unable to render an opinion because there was no discharge or separation physical examination from the Veteran's military service available for review.  

In light of the foregoing, new and material evidence has been received to reopen the claim for service connection for hearing loss.  The new evidence, in part, consists of the April 2004 and July 2010 VA audiology examination reports, which provide objective medical findings as to the Veteran's hearing thresholds.  This is clearly new it was not previously of record and not previously considered.  It is also material, in that it is objective audiometric findings regarding whether the Veteran currently has a hearing loss disability as defined by VA regulations, along with a medical opinion as to the etiology of the claimed disorder, both of which were not of record at the time of the May 1997 rating decision.  This evidence is neither cumulative nor redundant of other evidence and raises a reasonable possibility of substantiating the Veteran's claim.  Therefore, reopening the Veteran's claim of service connection for hearing loss is in order.

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain organic diseases of the nervous system, such as hearing loss, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of the laws administered by VA when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The criteria of 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The failure to meet these criteria at the time of the veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  However, once hearing impairment is established under the criteria of 38 C.F.R. § 3.385, a claimant may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is causally related to service.  See 38 C.F.R. § 3.303(d); see also Hensley, 5 Vet. App. at 160; Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same  probative value.

Hearing Loss Claims 

As noted above, the Veteran claims that he currently has a hearing loss disorder that his related to his military service.  More specifically, he claims that he experienced acoustic trauma while on active duty.  He essentially reports that his hearing loss began in service and has continued thereafter.  

The Veteran's service personnel records confirm his service in the U.S. Air Force from July 1992 until January 1997.  His DD 214 lists his military occupational specialty as a supply management apprentice.  These records are negative for any indication that the Veteran received any awards or decorations indicative of participation in combat.

The Veteran's service medical records were obtained and are negative for a report or diagnosis of a hearing disability during service.  On the April 1992 enlistment report of medical history, the Veteran denied ever having hearing loss or any ear, nose, or throat trouble.  The associated April 1992 enlistment report of medical examination shows that the clinical examination of the Veteran's ears was normal.  On the audiologic evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
0
0
0
0
0

The service treatment records show that the Veteran's hearing was further assessed in February 2004, at which time the audiologic evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
0
LEFT
10
0
0
0
0

In April 2004, the Veteran underwent a VA audiologic examination, at which time the Veteran reported having hearing loss and tinnitus for the previous ten years.  He reported a history of military noise exposure from warehouse tugs, forklifts, conveyor belts, and airplane engines.  He denied a history of significant occupational or recreational noise exposure.  The audiological evaluation revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
30
LEFT
30
20
20
40
30

The examiner determined that the test results revealed hearing within normal hearing in the right, as determined by VA regulations, and mild sensorineural loss in the left ear.  No opinion was provided as to the etiology of the Veteran's left ear hearing loss.  However, the examiner opined that given the Veteran's hearing loss and the nature of his reported noise exposure, it was as likely as not that his tinnitus was due to his military noise exposure.

By way of the June 2005 rating decision, the Veteran was granted service connection for tinnitus based on the April 2004 VA examiner's opinion.

The Veteran's VA treatment records dated throughout the pendency of the appeal show intermittent treatment for his audiologic symptomatology.  Of particular note is a September 2009 audiology consult record, which documents the Veteran's report of noise exposure during his military service from the flight lines, conveyor belt system used in postal service, and from small arms fire and explosives during training.  On the audiologic evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
50
60
65
LEFT
55
50
60
70
65
  
The examiner noted that there initially was poor intra-testing reliability between the speech reception threshold and the pure tone audiometer.  The test reliability improved to good after reinstruction.  However, there is no indication whether the reported audiometric results were achieved following reinstruction.  The Veteran was diagnosed with moderate to moderately severe hearing loss, bilaterally, and was determined to be a candidate for hearing aids.

The Veteran underwent a second VA audiologic examination in July 2010, at which time the claims file was reviewed.  The examiner noted that the Veteran's in-service April 1992 and February 1994 examinations revealed normal hearing thresholds in both ears.  She also noted the findings from the April 2004 VA audiologic examination.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
25
25
25
LEFT
35
30
35
55
50

Speech audiometry revealed speech recognition ability of 96 percent, bilaterally.  The diagnosis was mild rising to normal hearing loss in the right ear, and mild sloping to moderately-severe rising to moderate hearing loss in the left ear.  However, the examiner determined that the Veteran's right ear hearing thresholds did not met VA's criteria to be considered disabling.  The examiner concluded that due to that lack of a discharge or separation physical from the Veteran's military service to review, she could not resolve the issue of whether the Veteran's left ear hearing loss was caused by or the result of his military noise exposure without resort to  mere speculation.


Right Ear Hearing Loss

Having reviewed the evidence of record and all pertinent laws, the Board finds that the preponderance of the evidence is against the claim for service connection for hearing loss in the right ear.  While the September 2009 VA audiology consultation suggests that the Veteran had hearing loss in the right ear as defined by VA regulations, the Board finds the audiometric results to be inadequate in this respect, as the reliability of the test is questionable.  Indeed, the September 2009 examiner highlighted that the intra-test reliability was initially poor, and improved to good following reinstruction.  However, as noted above, there is no indication whether the reported audiometric results were achieved following reinstruction.  Moreover, the Veteran's hearing was later assessed during the July 2010 VA audiologic examination, at which time the examiner concluded that the audiometric thresholds in the right ear did not meet the criteria to be considered as a disability under VA regulations.  Although the Veteran is noted to have diminished right ear hearing throughout the period on appeal, the most recent and competent medical evidence does not show that the Veteran has a right ear hearing loss disability that meets the standards of 38 C.F.R. § 3.385.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service connection for hearing loss in the right ear must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (In cases such as this one, where the law and not the evidence is dispositive, the claim should be denied because of the absence of legal merit or the lack of entitlement under law).  The Board also points out that at any time in the future that the Veteran's right ear hearing loss increases in severity, the Veteran may file a claim to reopen service connection for the right ear hearing loss disorder.  In this regard, the Board notes that the Veteran is currently service-connected for tinnitus due to reported in-service acoustic trauma and is awarded service connection for left ear hearing loss in the decision below.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ear Hearing Loss

Having reviewed the evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for hearing loss in the left ear.  Initially, the Board notes that the Veteran was diagnosed with left ear hearing loss as defined by VA regulations in April 2004.  Thus, it is clear that he has a current left ear hearing loss disorder.  While the record does not currently reflect a medical nexus linking the Veteran's left ear hearing loss to any in-service noise exposure, the Veteran has consistently reported experiencing in-service acoustic trauma and diminished hearing ever since his military service.   

The Veteran is indeed competent to testify as to the observable aspects of diminished hearing and the Board may accept his statements in this regard.  Indeed, in Barr v. Nicholson, 21 Vet. App. 303, 305 (2007), the United States Court of Appeals for Veterans Claims (Court) held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Id.  Furthermore, the Board finds the Veteran's testimony to be credible as there are no conflicting statements in the record nor is there any evidence suggesting the Veteran was mistaken.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cr. 2006).  In this regard, the Board highlights that the Veteran is service-connected for tinnitus based on the April 2004 examiner's opinion that his tinnitus was as likely as not due to military noise exposure.  Therefore, giving the Veteran the benefit of the doubt, the Veteran likely experienced noise exposure during his military service.

Although the July 2010 was unable to relate the Veteran's left ear hearing loss to his in-service acoustic trauma, the Board finds that at the very least, there exists an approximate balance of evidence for and against the Veteran's claim.  In this regard, the Board that the July 2010 VA examiner relied heavily on the fact that there is no separation medical examination associated with the Veteran's discharge in determining that she was unable to render an opinion in this case.  However, her reliance on the need to review the Veteran's separation examination runs counter to VA law and regulations which permit service connection for hearing loss even in those cases where hearing loss is not noted in service.  See Hensley v. Brown, 5 Vet. App. at 160 (observing that "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.").  The examiner did not provide an adequate opinion as to the etiology of the Veteran's hearing loss.  Thus, the July 2010 examiner's conclusion of her inability to render an opinion in this case is not found to be more probative evidence as to whether the Veteran's hearing loss is related to service.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for hearing loss is warranted.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  As such, the Board will exercise its discretion to find that the evidence is in relative equipoise and conclude that entitlement to service connection for hearing loss in the left ear is warranted.  Id.

Legal Criteria for Initial Increased Disability Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in the present case, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claim.

Low Back Disorder Claim

Turing to the merits of the claim, the Veteran contends the currently assigned 20 percent disability rating does not accurately reflect the severity of his low back disability.  He asserts that his disability warrants at least a 30 percent rating.  The Veteran's low back disability has been assigned a 20 percent rating under Diagnostic Code 5237.  Diagnostic Code 5237 is used for the evaluation of lumbosacral strain.

The Schedule for Rating Criteria indicates that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 20 percent evaluation is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

Also applicable to the Veteran's claim is Diagnostic Code 5243, which provides that the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes (Diagnostic Code 5243) should be applied to evaluate a spinal disability if this would result in a higher disability rating.  The Formula for Rating Intervertebral Disc Syndrome provides for a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following the Diagnostic Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.

Turning to the merits of the claim, the Veteran's VA treatment records document his reports of low back symptomatology.  VA treatment records dated in August 2003 and March 2004 treatment record includes the Veteran's report of longstanding low back pain; he was diagnosed with low back pain.

The Veteran underwent a VA spine examination in April 2004, at which time he reported having intermittent back problems for approximately eight years.  He reported experiencing pain over the area of the waistline and difficulty bending over.  Precipitating factors were listed as prolong sitting or standing.  The Veteran denied a history of dizziness, any radiculopathy symptoms, bladder or bowel complaints, or erectile dysfunction.  The clinical examination of the spine revealed slight tenderness over the lumbosacral spine and to the left and right of the lumbosacral spine.  Range of motion was reported as follows:  forward flexion beyond 25 degrees associated with pain, with further flexion limited by pain; extension 25 degrees, with limitation of motion beyond 25 degrees due to pain; lateral flexion to 35 degrees, bilaterally; and lateral rotation to 35 degrees, bilaterally.  Straight leg raise test bilaterally to 90 degrees was negative.  Deep tendon reflexes and upper and lower extremity muscle strength was normal and symmetrical.  No radiculopathy symptoms were noted.  An X-ray examination of the lumbosacral spine revealed no evidence of compression fractures or spondylolisthesis.  The diagnosis was lumbosacral strain, functional loss due to pain.  The examiner concluded that the Veteran's functional impairment ranged from mild to moderate.

Subsequent VA treatment records show continued reports of low back symptomatology.   In February and August of 2005, the Veteran was assessed as having stable low back pain.  The August 2005 treatment record shows the Veteran's report of continued back pain; he denied any change in his bowel or urinary habits.   In July 2009, the Veteran reported that his low back pain radiated into his legs, with increased severity over the previous couple of months.  He reported having some numbness in both legs.  The associated physical examination of the back revealed lower lumbar pain with positive straight leg raises.  His strength was reported as 5/5, without any numbness.  Tenderness, stiffness, and limited flexion were noted in the thoracic spine.

On October 26, 2010, the Veteran underwent a second VA spine examination, at which time he described having a constant, sharp, burning pain in his lower back.  He stated that sometimes the pain radiated into his upper thighs, with flares ups three to four times a day.  His pain increased with prolonged sitting and standing.  The Veteran reported that he was employed as a chef and that he had no difficulty with activities of daily living.  He further reported that he did no use any assistive aides.  The Veteran denied any bowel, bladder, or erectile dysfunction.  He denied any incapacitating episodes concerning his back during the previous twelve months.  The physical examination revealed that the range of motion was as follows:  flexion to 50 degrees; extension to 10 degrees; right and left lateral bending to 30 degrees; and right and left lateral rotation to 40 degrees.  All of the major muscle groups in both of the Veteran's lower extremities were grade 5/5 and there was no sensory loss in either lower extremity.  There was no loss of function with repetitive motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  No paraspinal spasms, spinal tenderness, swelling, heat, or redness was noted.  No remarks of any discomfort were offered on straight leg raising testing, which was performed while the Veteran was in a sitting position with knees fully extended in front.  The associated X-ray of the lumbosacral spine revealed mild narrowing at L5-S1 interspace, with some retrolisthesis of L5/S1.  The diagnosis was mild degenerative disc disease of the lumbosacral spine.  The examiner opined that at the Veteran at the present time was experiencing a mild disability due to his low back condition.

Based on the foregoing, the Board finds that an initial disability rating of 40 percent is warranted for the Veteran's low back disability from March 3, 2004, the effective date of service connection, until October 25, 2010, based on a limitation of the Veteran's lumbar spine range of motion.  As noted above, a next-higher, 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months.  In this case, the April 2004 VA examination report shows that the forward flexion of the Veteran's lumbar spine beyond 25 degrees was limited by pain.  Thus, the Veteran demonstrated lumbar spine range of motion of less than 30 degrees during this time period.  Additionally, the Board must give consideration to any additional limitations caused by such things as pain when determining the level of functional loss due to the Veteran's lumbar spine disability.  See DeLuca, 8 Vet. App. 202.  As such, the Board finds that resolving all reasonable doubt in the Veteran's favor, the next higher, 40 percent disability rating is warranted for the Veteran's low back disability from March 3, 2004, to October 25, 2010, as a result of the additional functional impairment caused by pain under Diagnostic Code 5237.  In reaching this determination, the Board finds the April 2004 VA examination report to be especially probative evidence of the functional impairment caused by the Veteran's pain and limitation of motion.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

However, the Board finds that a disability rating higher than 40 percent disabling is not warranted for this time period under the General Rating Formula for Diseases and Injuries of the Spine.  Specifically, the medical evidence simply does not show an unfavorable ankylosis of the Veteran's entire thoracolumbar spine during this time period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237; see also DeLuca, 8 Vet. App. 202.  Indeed, the April 2004 VA examination report shows that there was no ankylosis detected during the clinical examination, as the Veteran demonstrated movement of his thoracolumbar spine, as described above.

With regards to the Veteran's low back disability from October 26, 2010, to the present, the preponderance of the evidence does not show that a rating in excess of 20 percent is warranted.  In this instance, the medical evidence for this time period consists solely of the October 26, 2010 VA examination report.  Specifically, this examination report shows that the Veteran was able to perform flexion to 50 degrees.  Moreover, there was no loss of function on repetitive testing due to pain, fatigue, weakness, lack of endurance, or incoordination.  There was no ankylosis of the lumbar spine noted in the examination report.  The Veteran denied having any incapacitating episodes involving is back within the previous twelve months and indicated that he did not have any difficulty with activities of daily living.  Based on the examination findings, the October 2010 VA examiner essentially described the Veteran's low back disability as mild.  These findings correspond to a disability evaluation no greater than 20 percent under the General Rating Formula for Diseases and Injuries of the Spine.

The Board has also considered whether an increased evaluation is warranted based upon the granting of a separate neurologic disability related to the lumbar spine.  In this regard, the Veteran had denied experiencing any bladder or bowel symptomatology, or erectile dysfunction throughout the periods on appeal.  With regards to his report of radiation of his low back pain to his lower extremities, the Board notes that the Veteran's sensation and other neurological findings were found to be generally intact during the April 2004 and October 2010 VA examinations.  In light of the these findings and the absence of a diagnosed radiculopathy disorder associated with his low back disability, the Board finds that a separate disability rating is not warranted for the Veteran's report of radiating back pain.  The Board is not able to identify any further evidence of neurological symptomatology associated with the service-connected low back disability.  Therefore, a separate rating is not warranted for neurological impairment, as no such impairment is shown.

The Board has considered the Veteran's statements as to the nature and severity of his low back symptomatology and his assertion that a 30 percent disability rating is warranted for his disability.  Here, the Board notes that the General Rating Formula for Diseases and Injuries of the Spine does not provide for the assignment of a 30 percent disability for a thoracolumbar spine disability.  Nonetheless, the Veteran is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).   Although the Veteran has claimed that a higher disability rating is warranted because he experiences constant pain, as described above, the currently assigned disability rating takes into account any functional limitation due to pain.  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation in excess of what has been assigned or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).

Additionally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in the case of Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability ratings assigned for his low back disability contemplate the level of impairment reported by the Veteran, and there is no aspect of the Veteran's disability that is not contemplated by the schedular criteria.  As was explained above, while higher ratings are available for the Veteran's disability, the preponderance of the evidence simply does not show that his symptomatology more closely approximated the criteria for higher ratings at during the identified periods currently on appeal.  Indeed, the Board highlights that the Veteran himself reported during the October 2010 VA examination that he has no difficulties with his activities of daily living.  Thus, the ratings assigned or upheld herein are adequate to rate the Veteran's disability under the applicable schedular criteria.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the evidence of record supports the award of a 40 percent disability rating, but no greater, for the Veteran's low back disability from March 3, 2004, to October 25, 2010, and a 20 percent disability rating from October 26, 2010, to the present.  As there appears to be no identifiable period on appeal during which this disability manifested symptoms meriting a disability ratings in excess of the ratings assigned herein, any additional staged ratings are not warranted.  See Fenderson, 12 Vet. App. at 119.


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for hearing loss is reopened.  To this extent and this extent only, the claim is granted.

Service connection for hearing loss in the right ear is denied.

Service connection for hearing loss in the left ear is granted, subject to the laws and regulations governing monetary awards.

A 40 percent disability rating for a low back disability from March 3, 2004, to October 25, 2010, is granted, subject to the laws and regulations governing monetary awards.

A disability rating in excess of 20 percent for a low back disability from October 26, 2010, to the present is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


